DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al (US 2018/0028708) (over one year prior to the instant effective filing date of 5/19/2020) as evidenced by Acticide MBS Information Sheet (2013)
Regarding Claims 1-18:
Lynch et al (US 2018/0028708) (over one year prior to the instant effective filing date of 5/19/2020) discloses a freshening composition comprising a plurality of particles and a structurant system (Abstract) 
The composition has a yield stress in the range of greater than 0 to about 200 mPa (Fig 1) and viscosity of 2 mPa to about 100 mPa (Fig 4) (overlapping the ranges of claims 12-14)
The composition has a yield stress greater than 0 Pa and less than 1 Pa [0105-0106] (meeting claim 12 and 13) and has a shear viscosity of less than about 0.025 Pa [0105-0106] The yield stress as well as viscosity is within the claimed ranges (See Table 5 and 7)
The composition includes a structurant system having at least on structuring agent of polysaccharides [0050] the first polysaccharide maybe xanthan gum [0052] (meeting claims 8, 17) and the second such as glucomannan, konjac gum[0051] and another such as konjac gum, locust bean bum [0052] (meeting claim 8 and 17) 
The first polysaccharides 10-90 wt.% or 20-80 wt.% or 40 – 60 wt.% [0054] the second polysaccharide is 15-85 wt.% or 20-80 wt.% or 40-60 wt.% [0055]
The concentration of the structurant in the freshening composition may be less than about 0. 5 wt.%, less than 0.2 wt.% less than about 0.1 wt.% less than 0.08 wt.% and less than about 0.05 wt.% [0056]
Ion forming Ingredients include buffering agents, preservatives, malodor counteractants, etc.:
The composition comprises a buffering agent. [0060-0063] (meeting claims 1 and 6)
The composition comprises a solubilizer [0064-0067] and a surface tension reducing agent [0068-0071] 
The composition comprises preservatives [0081-0085] (meeting claims 1 and 8)
The composition comprises malodor counteractants and perfume [0085-0090] (meeting claims 1 and 9)
The composition comprises adjuvants such as insect repelling agents [0093] (meeting claims 1 and 9)
The composition is in an aqueous carrier such as deionized water or water contain a small amount of a low molecular weight monohydric alcohol [0091] (meeting the limitation for an aqueous pre-mix and dispersed particles) The composition comprises 85-99.5 wt.% of the aqueous carrier (See claim 20 reference meeting claim 1 at least 80 wt.%) 
Citric acid is added stepwise to obtains a final desired pH [0215-0220] (meeting claim 7 and 16)  The pH may be adjusted to 6-7 (Table 4)
Deionized water is added then 1 % K-Gum solution [0196-0198] then Xanthan gum [019] the perfume slurry [0200-0201] then magnesium chloride then poly acrylic acid, then diethylene glycol, then Silwet then hydroxypropyl beta cyclodextrin then ethanol then Koralone then citric acid then carrageenan then gellant gum the locust bean gum [0214]
After the first ingredient is added a mixer IKA propeller stirrer 4 bladed or equivalent is turned on and the second component is added and mixed for at least one minute then the third component is added are mixed for at least one minute and on and on until all of the components are added (meeting the limitations for mixing each component).
Citric acid is added stepwise to obtains a final desired pH [0215-0220] (meeting claim 7 and 16 and rendering obvious to one of ordinary skill in the art at the time of filing the invention to try the range of claim 16 which is pH 5 – very close to the expressly recited range in the examples of the reference at table 4)  The pH may be adjusted to 6-7 (Table 4)  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The composition is formed by combining M1-M12 starting with the top material and adding the next and so on until all are added [0214] they are mixed with a mixing element IKA propeller stirrer 4 blade or equivalent as sufficient speed to form a vortex mixing without excessive foam during material addition [0216] mixing at least one minute [0218] one by one in sequent until final material which is added to adjust to the final desired pH [0219-0220] 
REGARDING THE METHOD STEPS/MIXING/MIXING BLADES/ORDER OF ADDING:
See [0198 and 0200]
The aqueous solution of the premix comprises deionized water 98.95 g and 0.015 g of Acticide MBS biocide disinfectant and preservative (See Acticide MBS Information Sheet (2013) showing this is a preservative which is the instantly claimed ion forming water soluble ingredient of the instant claims) (i.e. an ion forming water soluble ingredient for the premix) – i.e. an aqueous premix.  
The examiner notes that each of the saccharides is pre mixed with an aqueous solution forming an aqueous pre-mix.
Then each of the polysaccharides pre-mix is combined and mixed (M1, M2, M3) and then the fragrance particles are dispersed.
No additional heat is added as such the temperature will be below 40° C (i.e. room temperature meeting claims 5 and 15)



Deionized water MI and
M2 (saccharide in an aqueous pre-mix)
 1 % K gum solution  (second polysaccharide) 

    PNG
    media_image1.png
    193
    534
    media_image1.png
    Greyscale
(i.e. ion forming water soluble ingredients) mixed with impellor mixer IKA RW20 part AO-507055-00 or equivalent)  then in Ross Mill bench top mixer with mixing speed 3000 rpm.
Then Konjac gum Nutricol is added and mixed at 8000 rpm as solution thickens for at least 10 minutes to homogenous and shaking up and down the viscosity decreases by more than 50 %[0198] (meeting claim 3)
M3 pre-mix
Then 1 % xanthan gum solution M3 (first polysaccharide in an aqueous pre-mix)

    PNG
    media_image2.png
    467
    539
    media_image2.png
    Greyscale

Encapsys perfume microcapsule slurry (M4) (dispersing a plurality of particles into the structured aqueous composition to form the freshening composition) (meeting claims 1, 12 and 19)

    PNG
    media_image3.png
    329
    526
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1173
    584
    media_image4.png
    Greyscale

Regarding the claimed ranges and ratios:  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Further regarding the mixing order:  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)(emphasis added by examiner)
Regarding Claim 11:  The process is batch in the examples meeting the limitation of claim 11. [0214-0220]  In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.) (Emphasis added by examiner)
Further Regarding Claim 10:  Since the reference teaches the claimed process with the claimed composition having the claimed yield stress and viscosity it will necessarily overlap the claimed 100Kg hr-1 production. In the alternative the examiner notes that rate of production can be optimized by one of ordinary skill in the art at the time of filing the invention to achieve a high rate of production including greater than 10 Kg hr-1 by adjusting the temperature, pressure, reaction tank size, etc.  [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al (US 2018/0028708) (over one year prior to the instant effective filing date of 5/19/2020) as applied to claims 1-18 further in view of Gizawe et al. (US 2013/0123166) or in the alternative in view of Kubera et al (US 6,464,384)
Regarding Claims 19-20:
Lynch et al (US 2018/0028708) (over one year prior to the instant effective filing date of 5/19/2020) discloses the limitations above set forth. Lynch while disclosing 
a mixing element IKA propeller stirrer 4 blade or equivalent as sufficient speed to form a vortex mixing without excessive foam during material addition [0216] 
Lynch does not expressly discuss the tank with baffles, impeller width 0.3 to 0.6 x the tank diameter, tank height 0.8 to 2.0 times the diameter (i.e. this would be a cylinder), baffle width 0.05 to about 0.2 x impeller width.
Gizawe et al discloses an apparatus for mixing liquids with shear, turbulence and/or cavitation comprising an inlet,  premixing chambers and a mixing chamber in communication with the pre mixing chambers [0219] with inlets.  There may be any number of premixing chambers  [026-0227] The liquid can be introduced at a desired operating pressure with pumps [0220](injectors)  The units may be arranged in series with each other [0221] and may have at least 5 orifice units in series or 10 units [0222]  
The apparatus compress at least one blade such as a knife like blade in the mixing chamber [0223] and may have two or more blades [0251] The tip of the blade distance may be adjusted.  There is a throttling valve to vary the pressure in the chamber.  [02224]
The mixing chambers may be any suitable configuration including cylindrical.  [0224]

    PNG
    media_image5.png
    227
    545
    media_image5.png
    Greyscale

	The apparatus may be in a circulation loop system (i.e. continuous) [0255] 
The system may have static mixers, orifices, flow valves, in line motor driven milling devises such as those by IKA and Staufen devices known in the art [0257]
	There may be one or more continuously operated tanks in series or parallel with one or more agitation devices such as mixers consisting of one or more impellers attached to one or more shafts.  The agitation device may be one or more tank milling devices such as those supplied by IKA including bath jet mixers and rotor stator mills.  The tank may be fitted with one or more baffles to enhance mixing shear or turbulence within the tank.  The tank may have a means to control the temperatures [0258]
				In the alternative:
Kubera discloses a system for circulating a liquid medium in a tank comprising a tank, draft tube cylindrical within the tank a plurality of impellers a plurality of baffles (See claims 30-33 of reference) 
The apparatus provides parameters to provide suitable conditions for effective circulation and mixing and the parameters can be used so as to secure the benefit of efficient liquid mixing and circulation (C6 L14-25)  The parameters include:
Draft tube diameter to tank diameter 0.3 to 0.8
Ratio of impeller diameter to draft tube diameter 0.4 to 0.98
Impeller vertical spacing distance between mean height of the impeller as measured between the leading and trailing edges of the blades  form 0.6 to 1.40 of the diameter of the largest diameter is used to determine spacing
The ratio of the radial width of the critical baffles inside the draft tube is 0.1 to 0.4
There are preferably two to four baffles in each set of baffles adjoining the impellers.
The draft tube may be submerged form the liquid surface up to about 0.3 of the diameter of the draft tube (C6 L26-68) 
The volume of the liquid in the tank occupied by the draft tube should be substantial and be at least about 0.25 of the volume of the liquid int the tank between the bottom of the tank and the liquid level within the sidewalls of the tank.  
The uppermost impeller should be less than on impeller diameter form the surface of the liquid int the tank to produce good surface turbulence (C7 L1-12)
The bottom clearance of the draft tube is from 0.3 to 0.7 of the draft tube (C7 L123-18) 

    PNG
    media_image6.png
    270
    501
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    146
    489
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    83
    506
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    429
    504
    media_image9.png
    Greyscale

See C10 L30-C11 L65)
(overlapping the claimed ranges of claim 19 of the instant claim) 
The apparatus may be used to mix fluid is such as xanthan gum and sodium sulfate in water and xanthan gum solutions (C10 L30-45) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the apparatus of Gizawe or Kubera to mix the freshening composition of Lynch as these apparatus are suitable for mixing aqueous fluids (such as the instant xanthan gum fluids) with effective shear and turbulence as required by Lynch to form the composition thereof. Lynch requiring a blade mixer or equivalent and Gizawe and Kubera teaching same make it obvious to try the apparatus of Gizawe or Kubera by one of ordinary skill in the art at the time of filing the invention as these apparatus afford a reasonable expectation of success in mixing.
In addition, the examiner also notes that the dimensions are obvious as there is no indicia of performance differences in the effect of mixing.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 for prior art teaching freshening compositions made by mixing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771